11

                                        J

                                      z/7


                                                                                 CD




                                        of          AJa.                         ro   —:
                                                                            7©


                                                                                      ■y'




                  farts*. / s




                            Ceo si of Arfpee/f


            pa.                  , ie
                      /




                                                           4




                                             -TCC-zT jO        a'o.




                                                                      7V.
VIA i/.S.


                                5 '
             <fi\jef<x\ cM^e \o
        ced(e& &c wUW, o£ ry>y               g
lvs)e ^c^V rcp^U Serious access 4-d Gau/4 v'^UJumj




    j




                                  qbwft
                                                      its.



       V

too




                                   4q)0<5
                                                                   II «/ "
               of '                                                13

V/s/   itK                  ^Jc)
                                   IS




                            «s




           Vv-<cup    WvU



 6W                                                          cWL




                                            3   0-f
                                                                              h
                         \w   c)i6Gi\T
                                                       4b
■W     ivvv



                         Coo ^4- o^          J\ppp*ls erf


                                         J ».clx
                                                            /   /\5W»J   ■TJr'




      -e      tb                                                H^i —f-f\he
                                         r




                    *»+                            14,^5

                   WcJ TO




     a.:
                                  CWL



                                                     ff
                            By



                                  7a




        Cfiunny


                                   A/uJ

                  is   "Woe a^J
J   I
     >                    v ^
                              v
         Qijt\j ,-
                          (        ^
               n
                      j i


                                   -is       5,

     KflTII f. HD    #




W
o
in




           o




                     -1




                                         ;

     f\ V
                     S
                                                  5

     N



               Oi



               SI



                                  :. 1 '■ v \ v